Citation Nr: 1434383	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-27 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for plantar fasciitis, left foot. 

2.  Entitlement to an evaluation in excess of 10 percent for plantar fasciitis, right foot. 

3.  Entitlement to service connection for a left shoulder disorder.

4.   Entitlement to service connection for a right knee disorder.  

5.  Whether the recoupment of severance pay in the amount of $6,519.94 by withholding VA disability compensation benefits was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision and an August 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This rating decision denied service connection for a left shoulder disorder and a right knee disorder.  In addition, the Veteran was granted entitlement to service connection for plantar fasciitis, of the left and right foot and noncompensable ratings were awarded.  By rating action in October 2012 the noncompensable ratings were increased to 10 percent for each foot, and the Veteran appealed.

The Board has reviewed both the Veteran's physical claims file and his file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  On November 23, 2012, prior to the promulgation of a decision in the appeal of entitlement to an evaluation in excess of 10 percent for plantar fasciitis, left foot, the Board received notification from the Veteran that he agreed with the assigned rating of 10 percent, and withdrawal of this appeal was requested. 

2.  On November 23, 2012, prior to the promulgation of a decision in the appeal of entitlement to an evaluation in excess of 10 percent for plantar fasciitis, right foot, the Board received notification from the Veteran that he agreed with the assigned rating of 10 percent, and withdrawal of this appeal was requested.
3.  The Veteran's currently diagnosed left shoulder disability, to include degenerative disease of the ACL joint, is not shown to have been manifested in service and is not otherwise attributable to his active service.

4.  The Veteran's currently diagnosed right knee disability, to include mild degenerative disease of the right knee, is not shown to have been manifested in service and is not otherwise attributable to his active service.

5.  Based on the information available to VA, the Veteran was discharged from service on account of physical disability and he received a lump sum disability severance payment in the amount of $6,519.94, for service-connected bilateral pes planus with degenerative joint disease incurred during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an evaluation in excess of 10 percent for plantar fasciitis, left foot, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to an evaluation in excess of 10 percent for plantar fasciitis, right foot, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for an award of service connection for a left shoulder disability, to include degenerative disease, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for an award of service connection for a right knee disability, to include degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

5.  Recoupment of the Veteran's severance pay, by withholding his VA disability compensation, was warranted. 10 U.S.C.A. §§ 1174, 1174a, 1212 (West 2002 & Supp. 2013); 38 C.F.R. § 3.700(a) (3) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeals of entitlement to an evaluation in excess of 10 percent for plantar fasciitis, left foot and right foot, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his/her possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, in March 2010, the Veteran was sent a letter that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date. 

Accordingly, no further development is required with respect to the duty to notify. In so finding, it is acknowledged that the above notice did not address the claim of recoupment of severance pay.  However, this is found not to prejudice the Veteran.  Indeed, as explained below, any dispute the Veteran has as to the amount of his severance pay is a matter beyond VA's control and can only be addressed by the service department involved.  The sole question at issue, whether VA appropriately applied the regulations for recouping severance pay (and not whether the amount of such pay as determined by the service department was correct), is essentially a matter of law and thus outside the scope of the VCAA.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his/her claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the service treatment and personnel records, as well as all available post-service reports of private treatment and examination.  Moreover, his statements and his spouse's statement in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claims. 

Additionally, the Veteran was afforded a VA examination in September 2012.  The Board finds the examination was adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed disabilities in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

III.  Service connection 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Without a showing of such "chronic disease," service connection cannot be established solely on the basis of continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a). 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).


Background

The Veteran contends that he injured his right knee and left shoulder during service.  Service treatment records (STRs) reveal one treatment record containing complaints of right knee pain; the date of this record cannot be determined.  From July through November 1990, he was treated for left shoulder pain.  There was no evidence of any chronic condition in either case.  In light of the normal objective findings on separation, both the right knee and left shoulder conditions are found to have resolved during service.  

An April 2011 letter from Steven R. Hardage, MD notes the Veteran's reported long history of left shoulder pain that began in 1990 when his arm was pulled across a cable by another marine.  He had intermittent pain since that time.  The pain initially was severe but gradually improved.  He occasionally still had pain and a locking sensation and pain when lifting and pulling.  In addition, the Veteran reported right knee pain.  He had no specific injury in service but noted that he did "a lot of running when he was in the military."  He continued to hurt over the years and had pain on ascending and descending stairs.  

Examination revealed full range of motion (ROM) of the left shoulder and right knee without pain.  He had excellent strength throughout the left shoulder rotator cuff, with no apparent ligament laxity.  There was mild tenderness over the acromioclavicular (AC) joint.  The right knee exhibited mild crepitus and patellar grind, but no effusion.  X-rays revealed mild degenerative changes of the left shoulder and right knee.  Dr. Hardage offered no medical opinions relating to the causation of the left shoulder and right knee conditions, or any nexus opinions to service.

A September 2012 fee based VA examination, noted x-rays revealing degenerative arthritis, left shoulder and right knee.  The Veteran reported the onset of left shoulder pain in July 1990, during training.  He reported no flare-ups.  ROM was flexion and abduction of 180 degrees, without pain of both shoulders.  There was no loss of ROM or of function after 3 repetitions.  No tenderness to palpations or guarding. Muscle strength was 5/5.  There was no ankylosis, history of mechanical symptoms, dislocations, apprehension, AC joint or rotator cuff symptoms.

The examiner noted that the left shoulder disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.  In so finding, it was noted that there were no functional abnormalities on examination.  Moreover, to the extent that an orthopedic note diagnosed AC osteoarthritis, this was deemed more likely than not due to age. 

Regarding the right knee, the Veteran reported onset of pain in 1989 during training.  It had since worsened.  There were no flare-ups.  He had flexion to 140 plus degrees, and extension to 0 degrees without pain (bilaterally).  There was no loss of ROM or of function after 3 repetitions.  There was no tenderness to palpations or guarding. Muscle strength was 5/5.  Lachman test, posterior drawer test, and medial-lateral stability test were all negative.  Patellofemoral subluxation and dislocation was negative.   The examiner noted that the right knee disorder was less likely than not (less them 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness. There was a recent orthopedic consult diagnosing patellofemoral pain.  The examiner noted that this was a nonspecific symptom related diagnosis that does not indicate a pathologic abnormality.  Function was within normal limits.

Analysis

The Board notes that the medical evidence clearly establishes that the Veteran currently is diagnosed with degenerative arthritis of the left shoulder and the right knee, satisfying this element of the claim.  

In this case, while there are current diagnoses of left shoulder and right knee degenerative conditions, the medical evidence does not include an opinion relating any current diagnosed left shoulder or a right knee disorder to active service.  

As the record indicates arthritis of the left shoulder and right knee, are a chronic disease, and award of service connection is possible based on continuity of symptomatology.  In this regard, the Veteran reported a history of recurrent joint pain at his September 2012 fee based VA examination.  However, the overall evidence is against a finding that such symptoms were in fact continuous all the way back to active service.  Indeed, the separation examination indicated normal findings, and no relevant complaints were noted at that time.  

Further regarding continuity, the record contains lay statements from those familiar with the Veteran.  In one such statement, the Veteran's wife indicated that she remembered the Veteran undergoing physical therapy on his shoulder while in service.  This appears consistent with the service treatment records, but does not establish ongoing symptomatology after service.  This statement indicated current shoulder pain but critically contained no observations regarding shoulder problems between separation and the present day (the letter was dated in June 2010).  Moreover, while the Veteran's wife stated that she observed him to walk with a limp, which she attributed to a right knee disorder, it is noted that the Veteran also has bilateral plantar fasciitis.  As a layperson, the Veteran's wife is not competent to state the cause of the Veteran's limp, as this is a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Her observations as to the limp itself, while competent, do not establish continuity of a knee disorder, in light of the other conditions in this case that could be responsible for his limp.  Lay statements from other individuals, also attesting to the Veteran's limp, suffer the same deficiency and cannot establish continuity here.

Thus, service connection for left shoulder and right knee arthritis on this basis is not warranted.  

The Veteran has contended on his own behalf that his claimed disabilities are related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witnesses observed and are within the realm of his or her personal knowledge.  See Jandreau, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's disorders are complex medical questions, beyond the competency of a layperson.  The Board further finds that the questions regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of no probative value as he is not competent to opine on such complex medical questions.  

With respect to the question of entitlement to service connection on a presumptive basis, while there is medical evidence in this case of degenerative disease of the left shoulder and right knee, there is no competent medical evidence of arthritis within one year of the Veteran's separation from active duty service, as required for service connection under 38 C.F.R. § 3.307(a) , so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply. 38U.S.C.A. § 5107(b).

IV. Recoupment of Separation Pay

The Veteran has disputed the amount of separation pay received and subject to recoupment.  He contends that the amount of his service severance pay was incorrectly computed.  He received $6,519.94 upon separation from service as a result of his bilateral foot disorder.   However, it is his contention that this amount may have erroneously included pay for 60 days of leave which was not taken.  He argues that his actual severance pay should have been "about $4,600.00"

The Veteran applied for VA compensation benefits, and service connection has been granted for multiple disabilities, to include the bilateral foot disability which prompted his separation from service.  His current combined disability rating is 40 percent.  In paying him, however, the VA is withholding a portion of his compensation benefits each month for purposes of recouping his disability severance payment of approximately $6,519.94. 

Initially, the Board observes that VA, to include the Board, has no direct jurisdiction over the Defense Finance and Accounting Service (DFAS), which is the agency responsible for administering separation benefits for the Department of Defense.  However, as DFAS's own website informs, "DFAS and the VA jointly manage the programs that pay eligible military retirees disability entitlements.  Both agencies communicate with each other to establish and maintain accounts," and "your Branch of Service, the Department of Veterans Affairs (VA) and DFAS work together to make sure you are paid accurately and on time." www.dfas.mil (last visited March 24, 2014). Furthermore, it is the responsibility of the VA to ensure that the Veteran is receiving the correct amount of disability compensation. 

Thus, in June 2010 the RO contacted DFAS and inquired as to the amount of any severance pay received by the Veteran upon separation from service.  In August 2010 VA received a copy of the Veteran's discharge, "Leave and Earnings Statement," dated in July 1991.  This document notes under payments.

      Special Payment     6,519.94
                                            	Regular Payment       862.00
                                            	Total                        7.381.94 

The recoupment of a Veteran's separation or severance pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174 (h) (2) (West 2002). Under this statute, a service member who has received separation pay, severance, or readjustment pay under any other provision of law, based on service in the armed forces, shall not be deprived of any disability compensation to which he or she is entitled under the laws administered by VA.  However, the Veteran shall have deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  Id.; see also 38 C.F.R. § 3.700(a) (3) (2013). 

Under 38 C.F.R. § 3.700(a)(5)(i) , "[w]here entitlement to disability compensation was established on or after September 15, 1981, a Veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174a was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of Federal income tax withheld from such pay." 

VA's General Counsel has concluded that disability compensation should be offset to recoup the amount of special separation benefits (including disability severance) received by a former member of the armed forces.  See VAOGCPREC 14-92, 57 Fed. Reg. 49746 (1992); VAOGCPREC 12-96, 61 Fed. Reg. 66,750 (1996).  The deduction of military disability severance pay from VA disability compensation prevents the duplication of payments and ensures that a veteran is not paid twice for the same disability.  VAOPGCPREC 67-91, 56 Fed. Reg. 51053 (1991). 

In June 2010, the RO granted service connection for bilateral pes planus.  In the notification of that rating decision, dated August 2010, the RO stated that the Veteran had received a severance pay allowance of $6,519.00 for his left and right foot disabilities, and that it would hold back the amount of his severance pay, minus the amount paid in Federal income taxes.

In letters dated in June 2010, and July 2011, the Veteran disputed the amount of separation pay withheld.  In the June 2010 letter he wrote;

I believe the amount of my severance was approximately $4600.00.  I do not have any documentation to support to support this that I am aware of at this time.  I also do not know of an alternate source.

The Board finds that recoupment of the Veteran's separation pay is appropriate based on uncontroverted facts.  The Veteran received separation severance pay due to bilateral foot disabilities incurred in service.  He subsequently was awarded service-connection for the same disabilities and receives disability compensation for them.  The applicable law specifically requires recoupment in this circumstance. 

The Board finds that the recoupment of the Veteran's severance pay in the amount of $6,519.94 for the disabilities that he incurred during active duty is warranted.  As a consequence, this appeal must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal of entitlement to an evaluation in excess of 10 percent for plantar fasciitis, left foot, is dismissed.

The appeal of entitlement to an evaluation in excess of 10 percent for plantar fasciitis, right foot, is dismissed.

Service connection for a left shoulder disorder is denied.

 Service connection for a right knee disorder is denied.

Recoupment of severance pay was proper, and this appeal is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


